     Case 2:18-cv-02307-MCE-KJN Document 26 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ALESIA ANN PHILLIPS,                            No. 2:18-cv-02307-MCE-KJN
12                     Plaintiff,
13          v.                                       ORDER
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                       Defendant.
16

17
            On July 9, 2020, the magistrate judge filed findings and recommendations (ECF. No. 23)
18
     herein which were served on the parties and which contained notice that any objections to the
19
     findings and recommendations were to be filed within fourteen days. On July 23, 2020 plaintiff
20
     filed objections to the proposed findings and recommendations (ECF. No. 24), which have been
21
     considered by the Court.
22
            This Court reviews de novo those portions of the proposed findings of fact to which an
23
     objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore
24
     Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see
25
     also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). As to any portion of the proposed
26
     findings of fact to which no objection has been made, the Court assumes its correctness and
27
     decides the motions on the applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th
28
                                                     1
     Case 2:18-cv-02307-MCE-KJN Document 26 Filed 10/05/20 Page 2 of 2

 1   Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi
 2   Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).
 3          The Court has reviewed the applicable legal standards and, good cause appearing,
 4   concludes that it is appropriate to adopt the proposed findings and recommendations in full.
 5   Accordingly, IT IS HEREBY ORDERED that:
 6          1. The Proposed Findings and Recommendations filed July 9, 2020 (ECF No. 23), are
 7   ADOPTED in full;
 8          2. Plaintiff’s motion for summary judgment (ECF No. 16) is DENIED;
 9          3. The Commissioner’s cross-motion for summary judgment (ECF No. 22) is
10   GRANTED;
11          4. The final decision of the Commissioner is AFFIRMED, and judgment is entered for the
12   Commissioner; and
13          5. The Clerk of the Court is directed to close this case.
14          IT IS SO ORDERED.
15

16   Dated: October 4, 2020
17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
